Case 3:19-cv-00163-KRG-CRE Document 99 Filed 07/20/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GREGORY BURNS,
CIVIL ACTION NO. 3:19-cv-163
Plaintiff,
JUDGE KIM R. GIBSON

JENNIFER SCHROCK, RNS; JAWAD A.
SALAMEH, M.D.; MELISSA
STEFANIC, RN; ANDREW DANCHA,
DO; ERIN CLARK, CRNP; AND
CHARDONNAY, INC.,

Defendants.

MEMORANDUM ORDER

 

This matter is before Magistrate Judge Cynthia Reed Eddy for proceedings in accordance
with the Magistrates Act, 28 U.S.C. § 636 and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on May 11, 2021 (ECF No. 88),
recommending that the Court: (1) grant Defendant Jennifer Schrock, RNS’s, and Defendant Erin
Clark, CRNP’s, motions to dismiss Count IV! (ECF Nos. 69, 74) and dismiss Count IV with
prejudice; and (2) deny Defendant CharDonnay, Inc. and Defendant Melissa Stefanic, RN’s,
motion for a more definite statement or alternatively to dismiss (ECF No. 72). (ECF No. 88 at 9)

The parties were notified that, in accordance with 28 U.S.C. § 636(b)(1), they had fourteen
days to file written objections to the Report and Recommendation. Mr. Burns timely filed
objections. (ECF No. 90) I have reviewed de novo Mr. Burns’ objections and accept and reject in

part.

 

1 In Count IV, Plaintiff alleges a civil conspiracy against only Defendant Schrock and Defendant Clark.
Case 3:19-cv-00163-KRG-CRE Document 99 Filed 07/20/21 Page 2 of 2

[have reviewed the record and the briefs de novo. After de novo review of the record and

the Report and Recommendation, the following order is entered:
defy

epee EFA

AND NOW, this Ze day of July, 2021, the Court adopts the Report and

Recommendation as the opinion of this Court except that the dismissal of Count IV is without

prejudice and Plaintiff shall be granted leave to amend, and it is ORDERED that:

(1) Defendant Schrock’s Motion to Dismiss (ECF No. 69) is GRANTED;

(2) Defendant Clark’s Partial Motion to Dismiss (ECF No. 74) is GRANTED;

(3) Count I1V—Plaintiff’s claim of civil conspiracy against Defendant Schrock and
Defendant Clark—is DISMISSED WITHOUT PREJUDICE;

(4) Plaintiff shall have until August 23, 2021, to file an amended complaint regarding his
civil conspiracy claim against Defendant Schrock and Defendant Clark;

(5) Defendant Chardonnay, Inc., and Defendant Stefanic’s Motion for a More Definite

Statement or Alternatively to Dismiss (ECF No. 72) is DENIED.

PN i

on BN a : AA AN
Ke AG, i NO é Neh AM LL NAL

i

BY THE COURT:
{Aes \ ' m
1 » | i ‘ £
\ Vf es RL OG
\ eS Roda VA

KIM R. GIBSON

UNITED STATES DISTRICT JUDGE
